

117 S768 IS: Better Planning and Land-Use for Accessible Neighborhoods Act
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 768IN THE SENATE OF THE UNITED STATESMarch 16, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend section 5303 of title 49, United States Code, to consider housing in metropolitan transportation planning, and for other purposes.1.Short titleThis Act may be cited as the Better Planning and Land-Use for Accessible Neighborhoods Act or the Better PLAN Act.2.Metropolitan transportation planningSection 5303 of title 49, United States Code, is amended—(1)in subsection (a)(1), by inserting and better connect housing and employment after urbanized areas;(2)in subsection (g)(3)(A), by inserting housing, after economic development,;(3)in subsection (h)(1)—(A)in subparagraph (E), by inserting , housing, after growth;(B)in subparagraph (H), by striking and at the end; (C)in subparagraph (I), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(J)enhance the integration and connectivity of the transportation system by better connecting housing to employment.;(4)in subsection (i)—(A)in paragraph (4)(B)—(i)by redesignating clauses (iii) through (vi) as clauses (iv) through (vii), respectively; and(ii)by inserting after clause (ii) the following:(iii)assumed distribution of population and housing;;(B)in paragraph (5)(A), by inserting housing, after conservation,; and(C)in paragraph (6)(A), by inserting affordable housing organizations, after disabled,; and(5)in subsection (k)—(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(B)by inserting after paragraph (3) the following:(4)Housing coordination process(A)In generalWithin a metropolitan planning area serving a transportation management area, the transportation planning process under this section shall address the integration of housing, transportation, and economic development strategies through a process that provides for effective integration, based on a cooperatively developed and implemented strategy, of new and existing transportation facilities eligible for funding under this chapter and title 23.(B)Coordination in integrated planning processIn carrying out the process described in subparagraph (A), a metropolitan planning organization shall—(i)consult with—(I)State and local entities responsible for land use, economic development, housing, management of road networks, or public transportation; and(II)other appropriate public or private entities; and(ii)coordinate, to the extent practicable, with applicable State and local entities to align the goals of the process with the goals of any comprehensive housing affordability strategies established within the metropolitan planning area pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (12 U.S.C. 12705) and plans developed under section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1). (C)ScheduleThe Secretary shall establish an appropriate phase-in schedule for compliance with the requirements of this paragraph, but no sooner than—(i)1 year after the identification of a transportation management area; or(ii)with respect to a transportation management area in existence on the day before the date of enactment of this paragraph, 1 year after the date of enactment of this paragraph.(D)Housing coordination plan(i)In generalA metropolitan planning organization serving a transportation management area may develop a housing coordination plan that includes projects and strategies that will be considered in the metropolitan transportation plan of the metropolitan planning organization.(ii)ContentsA plan described in clause (i) may—(I)develop regional goals for the integration of housing, transportation, and economic development strategies to—(aa)better connect housing and employment while mitigating commuting times;(bb)align transportation improvements with housing needs, such as housing supply shortages, and proposed housing development;(cc)align planning for housing and transportation to address needs in relationship to household incomes within the metropolitan planning area;(dd)expand housing and economic development within the catchment areas of existing transportation facilities and public transportation services when appropriate, including higher-density development, as locally determined;(ee)manage effects of growth of vehicle miles traveled experienced in the metropolitan planning area related to housing development and economic development;(ff)increase share of households with sufficient and affordable access to the transportation networks of the metropolitan planning area;(II)identify the location of existing and planned housing and employment, and transportation options that connect housing and employment; and(III)include a comparison of transportation plans to land use management plans, including zoning plans, that may affect road use, public transportation ridership and housing development..